 Case 20-12128-BFK                      Doc 38 Filed 02/03/21 Entered 02/04/21 00:27:08                         Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Melissa G Krumbein                                           Social Security number or ITIN   xxx−xx−5151
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 20−12128−BFK



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Melissa G Krumbein


           February 1, 2021                                               For the court:             William C. Redden
                                                                                                     Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                               page 1
 Case 20-12128-BFK           Doc 38 Filed 02/03/21 Entered 02/04/21 00:27:08               Desc Imaged
                                  Certificate of Notice Page 2 of 5




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
      Case 20-12128-BFK                     Doc 38 Filed 02/03/21 Entered 02/04/21 00:27:08                                              Desc Imaged
                                                 Certificate of Notice Page 3 of 5
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 20-12128-BFK
Melissa G Krumbein                                                                                                     Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-9                                                  User: chandlerk                                                             Page 1 of 3
Date Rcvd: Feb 01, 2021                                               Form ID: 318                                                              Total Noticed: 35
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 03, 2021:
Recip ID                   Recipient Name and Address
db                         Melissa G Krumbein, 450 N Washington St Apt 312, Falls Church, VA 22046-3454
15470830                   C&F Bank, PO Box 790408, Saint Louis, MO 63179-0408
15470831                   C&F Bank, Po Box 6335, Fargo, ND 58125-6335
15470834               +   CBE/Dominion Energy VA, PO Box 2547, Waterloo, IA 50704-2547
15470833               +   Capital One, PO Box 21887, Saint Paul, MN 55121-0887
15470836               +   Client Services/Chase Bank, 3451 Harry S Truman, St Charles, MO 63301-4047
15470837                   Cody T Murphey Esq, Eckert Seamans, 919 E Main St Ste 1300, Richmond, VA 23219-4624
15470838                   County of Henrico Waterr, Po Box 90775, Henrico, VA 23228-9775
15470840                   E Duffy Myrtetus Esq, Eckert Seamans, 919 E Main St Ste 1300, Richmond, VA 23219-4624
15470842                   Henrico GDC, Attn Civil, 4301 E Parham Rd, Henrico, VA 23228-2745
15470845               +   L.L. Bean Mastercard/CBNA, PO Box 6497, Sioux Falls, SD 57117-6497
15470846               +   Liberty Mutual, 175 Berkeley St, Boston, MA 02116-3350
15470850               +   MRS BPO LLC, 1930 Olney Ave., Cherry Hill, NJ 08003-2016
15470849               +   Midland Credit Management, 320 E. BIG BEAVER RD. STE 300, Troy, MI 48083-1271
15470851                   Old Towne Retail Investments, LLC, 1545 Faraday Ave, Carlsbad, CA 92008-7449
15470854               +   Target/TD Bank, 7000 Target Pkwy N, Mail Stop NCD-0450, Minneapolis, MN 55445-4301
15470855                   Towne Insurance Agency, 301 Bendix Rd Ste 300, Virginia Bch, VA 23452-1385
15470856               +   United Collection Bureau, 5620 Southwyck Blvd 206, Toledo, OH 43614-1501

TOTAL: 18

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
cr                     + EDI: AISACG.COM
                                                                                        Feb 02 2021 08:58:00      BMW Bank of North America, c/o AIS Portfolio
                                                                                                                  Servi, 4515 N Santa Fe Ave. Dept. APS,
                                                                                                                  Oklahoma City, OK 73118-7901
15470826                   EDI: URSI.COM
                                                                                        Feb 02 2021 08:58:00      Altran Financial, Box 722929, Houston, TX
                                                                                                                  77272-2929
15476257               + EDI: AISACG.COM
                                                                                        Feb 02 2021 08:58:00      BMW Bank of North America, AIS Portfolio
                                                                                                                  Services, LP, 4515 N Santa Fe Ave. Dept. APS,
                                                                                                                  Oklahoma City, OK 73118-7901
15470829                   EDI: BMW.COM
                                                                                        Feb 02 2021 08:58:00      BMW Financial Services, PO Box 3608, Dublin,
                                                                                                                  OH 43016
15470827               + EDI: TSYS2.COM
                                                                                        Feb 02 2021 08:58:00      Barclays Bank Delaware, PO Box 8803,
                                                                                                                  Wilmington, DE 19899-8803
15470828               + EDI: CITICORP.COM
                                                                                        Feb 02 2021 08:58:00      Best Buy/CBNA, PO Box 6217, Sioux Falls, SD
                                                                                                                  57117-6217
15470832               + EDI: CAPITALONE.COM
                                                                                        Feb 02 2021 08:58:00      Capital One, PO Box 30285, Salt Lake City, UT
                                                                                                                  84130-0285
15470835               + EDI: CITICORP.COM
                                                                                        Feb 02 2021 08:58:00      Citicards CBNA, POB 6241, Sioux Falls, SD
                                                                                                                  57117-6241
15470839                   Email/Text: DEbankruptcy@domenergy.com
                                                                                        Feb 02 2021 08:06:00      Dominion Energy Virginia, PO Box 26543,
                                                                                                                  Richmond, VA 23290
       Case 20-12128-BFK                     Doc 38 Filed 02/03/21 Entered 02/04/21 00:27:08                                           Desc Imaged
                                                  Certificate of Notice Page 4 of 5
District/off: 0422-9                                                  User: chandlerk                                                           Page 2 of 3
Date Rcvd: Feb 01, 2021                                               Form ID: 318                                                            Total Noticed: 35
15470841                  + EDI: USBANKARS.COM
                                                                                        Feb 02 2021 08:58:00      Elan Financial Svcs, PO BOX 790084, Saint
                                                                                                                  Louis, MO 63179-0084
15470843                    EDI: JPMORGANCHASE
                                                                                        Feb 02 2021 08:58:00      JPMBC, PO BOX 15298, Wilmington, DE 19850
15470844                  + Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Feb 02 2021 08:06:00      Kohls Department Stores, PO Box 3115,
                                                                                                                  Milwaukee, WI 53201-3115
15470847                    Email/Text: bknotices@mbandw.com
                                                                                        Feb 02 2021 08:08:00      McCarthy Burgess & Wolff, 26000 Cannon Rd,
                                                                                                                  Cleveland, OH 44146-1807
15470848                  + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                        Feb 02 2021 07:49:25      Merrick Bank, PO Box 9201, Old Bethpage, NY
                                                                                                                  11804-9001
15470852                    Email/Text: goalrealignment@payoff.zendesk.com
                                                                                        Feb 02 2021 08:05:00      Payoff Inc, 3200 Park Center Dr, Costa Mesa, CA
                                                                                                                  92626-7163
15470853                  + Email/PDF: clerical@simmassociates.com
                                                                                        Feb 02 2021 07:49:31      SIMM Associates Inc., 800 Pencader Drive,
                                                                                                                  Newark, DE 19702-3354
15470857                    EDI: VERIZONCOMB.COM
                                                                                        Feb 02 2021 08:58:00      Verizon Virginia, Inc., 500 Technology Dr # 500,
                                                                                                                  Weldon Spring, MO 63304-2225

TOTAL: 17


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID            Bypass Reason Name and Address
cr                                Old Towne Retail Investments, LLC

TOTAL: 1 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 03, 2021                                            Signature:           /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 1, 2021 at the address(es) listed
below:
Name                                Email Address
Christopher L. Perkins
                                    on behalf of Creditor Old Towne Retail Investments LLC cperkins@eckertseamans.com

H. Jason Gold
                                    jason.gold@nelsonmullins.com
                                    VA19@ecfcbis.com;jgold@ecf.epiqsystems.com;hjg@trustesolutions.net;robert.ours@nelsonmullins.com;alex.reilly@nelsonmull
                                    ins.com

John P. Fitzgerald, III
                                    ustpregion04.ax.ecf@usdoj.gov

Kristen S. Eustis
                                    on behalf of U.S. Trustee John P. Fitzgerald III Kristen.S.Eustis@usdoj.gov
     Case 20-12128-BFK            Doc 38 Filed 02/03/21 Entered 02/04/21 00:27:08                                 Desc Imaged
                                       Certificate of Notice Page 5 of 5
District/off: 0422-9                                    User: chandlerk                                                   Page 3 of 3
Date Rcvd: Feb 01, 2021                                 Form ID: 318                                                    Total Noticed: 35
Robert R. Weed
                          on behalf of Debtor Melissa G Krumbein robertweedlaw@yahoo.com
                          atty_robertweedcases@trustesolutions.com;Rvnotices@gmail.com;robertweedcases@gmail.com;LawOfficesOfRobertWeed@jubi
                          leebk.net


TOTAL: 5
